TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00137-CV



                        Texas Department of Public Safety, Appellant

                                                v.

                                Susan Erard-Coupe, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
     NO. 00-3459, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



PER CURIAM

              Appellant Texas Department of Public Safety has filed a motion to dismiss the appeal,

to which appellee Susan Erard-Coupe has no objection. We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a)(2).



Before Justices Kidd, B. A. Smith and Puryear

Dismissed on Appellant’s Motion

Filed: April 26, 2001

Do Not Publish